Citation Nr: 1454837	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for anaplastic sarcoma, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.  He died in March 2010, and the appellant is his surviving spouse.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Reno, Nevada certified the appeal to the Board.  

In May 2013, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS does not include any documents.  The electronic folder in Virtual VA includes a copy of the May 2013 hearing transcript and a December 2013 request from the appellant for pathology reports from Morgan County Hospital.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



REMAND

The Board finds that a remand is necessary to obtain outstanding records and to obtain a VA medical opinion.  

First, remand is required to attempt to obtain Social Security Administration (SSA) records.  The Veteran's paper claims file includes information indicating that the Veteran received SSA disability benefits prior to his death.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Second, a remand is required to obtain any existing pathology reports from Morgan County Hospital.  During the Board hearing, the appellant referenced pathology reports from Morgan County Hospital that showed that the tumors present in the Veteran's lung were not metastases from his thyroid cancer.  See Board Hearing Transcript (Tr.) at 4.  In December 2013, the appellant requested copies of pathology reports; however, there are no pathology reports of record similar to those she referenced during the hearing.  Therefore, it appears there may be outstanding records from Morgan County Hospital.

Third, a remand is necessary to obtain a VA medical opinion.  The evidence indicates that the Veteran served in Vietnam during the Vietnam era.  See service treatment records (STRs) dated in January 1969.  Therefore, it is presumed that he was exposed to herbicide agents, including Agent Orange.  In October 2004, he was diagnosed with thyroid medullary cancer and later records indicate he was diagnosed with anaplastic thyroid cancer.  He underwent chemotherapy, but the cancer progressed and metastasized to different parts of his body.  He died in March 2010.  Although thyroid cancer is not on the list of diseases presumed associated with herbicide exposure, service connection may be granted on a direct basis.  See 38 C.F.R. § 3.303(d), Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  According, on remand, a medical opinion must be obtained regarding whether the Veteran's thyroid cancer was related to his exposure to herbicides during active duty.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2.  Request that the appellant provide the proper authorization to obtain any outstanding treatment records from Morgan County Hospital, including any pathology reports related to the Veteran.  After securing the proper authorization, make arrangements to obtain all the records of treatment or examination, which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

3.  After completing the foregoing development, refer the Veteran's claims folder to a VA examiner for an opinion as to the nature and etiology of his thyroid cancer (claimed as anaplastic sarcoma) and the cause of his death.  The claims file, including a copy of this remand, should be made available for review in conjunction with the opinion.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  An explanation for all opinions expressed must be provided.  

The appellant contends that the Veteran's death was due to herbicide exposure.  She also claims that his lung cancer was not associated with his thyroid cancer.  See Board Hearing Tr. at 5.

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's claims folder, including his medical records, the death certificate, and the amended death certificate, the examiner is asked to provide an opinion as to the following questions:  

a. Confirm the Veteran's diagnosis of anaplastic thyroid carcinoma and clarify whether he had "soft-tissue sarcoma."  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's thyroid cancer was related to his herbicide exposure in service?  

c. Clarify whether the Veteran had lung cancer separate and apart from his thyroid cancer or whether the thyroid cancer metastasized to his lungs.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



